I concur in the judgment reversing the entry of summary judgment in favor of appellees and remanding the cause to the court below for further proceedings, but would add the following.
On March 26, 1985, appellant filed an application for payment of workers' compensation and medical benefits, listing appellee city of Ironton as his employer and stating the date of his accident as January 8, 1985. On November 6, 1985, a district hearing officer of the Industrial Commission of Ohio denied appellant's claim on the basis that there was no express or implied contract of hire. This decision was affirmed by the regional board of review and further appeal therefrom was denied. *Page 143 
On July 31, 1986, appellant filed a notice of appeal pursuant to R.C. 4123.519.
On August 26, 1986, appellant filed a petition and complaint in the court below. Appellees filed an answer and a motion for summary judgment. On January 15, 1987, appellant filed a memorandum contra appellees' motion for summary judgment and attached an affidavit wherein he stated, in pertinent part, as follows. In December 1984, appellant was convicted in the Ironton Municipal Court of driving while intoxicated and was sentenced to three days in jail and fined the sum of $375. Appellant served the three-day jail sentence and was given the option by the Ironton Municipal Court to pay the $375 fine or to work under the direction of the Ironton Municipal Court bailiff at the rate of $30 per day until the fine was completely paid.
Appellant elected to work off the fine for the reason that it would be difficult for him to earn $30 per day doing other work. On January 8, 1985, appellant was directed by the bailiff to report to township trustee Donald Klaiber's residence and was directed to cut firewood. Appellant's finger was caught in the wood splitter, causing a portion of his finger to be amputated. On February 9, 1987, the court below granted appellees' motion for summary judgment, finding no genuine issue as to any material fact and, further, that "there was no employer/employee relationship between the Plaintiff and the Defendant, City of Ironton."
Civ. R. 56(C) provides, in pertinent part, as follows:
"Summary judgment shall be rendered forthwith if the pleading, depositions, answers to interrogatories, written admissions, affidavits, transcripts of evidence in the pending case, and written stipulations of fact, if any, timely filed in the action, show that there is no genuine issue as to any material fact and that the moving party is entitled to judgment as a matter of law. No evidence or stipulation may be considered except as stated in this rule. A summary judgment shall not be rendered unless it appears from such evidence or stipulation and only therefrom, that reasonable minds can come to but one conclusion and that conclusion is adverse to the party against whom the motion for summary judgment is made, such party being entitled to have the evidence or stipulation construed most strongly in his favor."
R.C. 4123.01(A)(1)(a) provides that an employee for purposes of the Workers' Compensation Act includes every person in the service of a municipal corporation under any appointment or contract of hire, express or implied, oral or written. Under the scheme of workers' compensation law, an injured workman is not entitled to compensation when, at the time of the injury, the relation of employer and employee did not exist, or if the workman was not under an appointment or contract of hire.Coviello v. Indus. Comm. (1935), 129 Ohio St. 589, 3 Ohio Op. 9,196 N.E. 661, paragraphs one and three of the syllabus; Indus. Comm.
v. Bateman (1933), 126 Ohio St. 279, 185 N.E. 50, paragraph one of the syllabus; Acklin Stamping Co. v. Kutz (1918), 98 Ohio St. 61,120 N.E. 229, 14 A.L.R. 812.
Accordingly, the dispositive issue herein is whether there is a genuine issue of fact as to the presence of an express or implied contract of hire between appellant and appellee city of Ironton. Convicts and prisoners, by judicial decision, by statute, or sometimes by both, have usually been denied compensation for injuries sustained in connection with work done within the prison, even when some kind of reward attended their exertions, *Page 144 
with the reason usually given being that such a convict cannot and does not make a true contract of hire with the authorities by whom he is confined in that the inducements which might be held out to him, in the form of extra food or even money, are in no sense consideration for an enforceable contract of hire. 1C Larson, The Law of Workmen's Compensation (1986), Section 47.31(a), at 8-299. This state has followed the general rule denying workers' compensation participation to penitentiary inmates by case law, Tyner and Schwartz, supra.
The same result may follow even if there appears to be some element of voluntary choice on the part of the prisoner, if the appearance of free choice is belied by the presence of a residual right of compulsion. Larson, supra, Section 47.31(c), at 8-303;Scott v. City of Hobbs (1961), 69 N.M. 330, 366 P.2d 854. In the case at bar, appellant was not an incarcerated prisoner in that he had already served his period of incarceration, appellant could not be imprisoned for failure to pay the fine if he was unable to pay it, see, e.g., R.C. 2947.14, and the release signed by appellant prior to his injury was void pursuant to R.C.4123.80. See, e.g., Vavrek v. Republic Steel Corp. (1979),65 Ohio App. 2d 17, 19 Ohio Op. 3d 11, 413 N.E.2d 1233. Therefore, in that appellant was not an inmate, the cases cited by appellees are distinguishable and there is no statutory provision explicitly precluding him from participation in the fund. For the foregoing reasons, there remains a genuine issue of fact as to whether appellant voluntarily entered into an express or implied contract of hire.
Furthermore, in modern times, even the general rule denying compensation to inmates has come under attack in that "[h]owever little value one may assign to the rights of a prisoner during his confinement, one should never forget that, in most instances, he will not always be a prisoner, and the permanent partial or total disability which he acquires in prison will create the same social problem after he returns to civil life as it would if the injury occurred while he was free." Larson, supra, Section 47.31(e), at 8-307 to 8-308; see, also, Morales v. Worker's Comp.Appeals Bd. (1986), 186 Cal. App. 3d 283, 230 Cal. Rptr. 575.
However, the majority opinion herein expands the discussion to include an analysis of constitutional equal protection, asserting that a classification based on wealth is "constitutionally suspect," an assertion that would require a strict scrutiny analysis. Initially, I would refrain from such constitutional discussion in that the failure to raise at the trial court level the issue of constitutionality of a statute or its application, which issue is apparent at the time of trial, constitutes a waiver of such issue and a deviation from this state's orderly procedure and, therefore, need not be heard for the first time on appeal. State v. Awan (1986), 22 Ohio St. 3d 120, 22 OBR 199,489 N.E.2d 277, syllabus; Clarington v. Althan (1930), 122 Ohio St. 608, 10 Ohio Law. Abs. 414, 174 N.E. 251. Unlike the cases cited by the opinion, see, e.g., Meyer, supra, appellant herein did not raise the equal protection issue below and thereby arguably waived its consideration.
Moreover, none of the cases cited in the majority opinion for the proposition that a classification based on wealth is per se
constitutionally suspect, Walker, supra; Jackson, supra;Williams, supra; supports a conclusion of per se
unconstitutionality. Rather, it is clear under these authorities that a classification based on wealth is not inherently constitutionally suspect. San Antonio Independent School Dist. v.Rodriguez (1973), 411 U.S. 1. The Supreme Court of the *Page 145 
United States has not held that fines must be structured to reflect each person's ability to pay in order to avoid disproportionate burdens, and sentencing judges may consider the defendant's ability to pay, but in such circumstances are guided by sound judicial discretion rather than by constitutional mandate. Id. at 22. In the case at bar, there has been no evidence adduced regarding appellant's ability to pay the fine. Indeed, appellant's affidavit suggests that he could have chosen alternative employment in order to secure the necessary funds.
Additionally, I would emphasize that the Attorney General's opinion cited in the majority opinion for the holding that courts have a mandatory duty to obtain workers' compensation coverage, 1982 Ohio Atty. Gen. Ops. No. 82-045, only states that a countymay contract with the Industrial Commission pursuant to R.C.4123.03 to provide workers' compensation coverage for juvenile offenders participating in a county-operated rehabilitation program. Notwithstanding this, in that I agree that there remains a genuine issue of material fact with respect to the absence or presence of an expess or implied contract of hire, I concur in the reversal of the entry of summary judgment herein.